           Case 1:21-cv-00693-JEB Document 1 Filed 03/16/21 Page 1 of 13




                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLUMBIA

------------------------------------------------------------X
BYRON BREEZE, JR.,                                              CASE NO.: 1:21-cv-00693
an individual,
c/o Bashian & Papantoniou, P.C.
500 Old Country Road, Suite 302
Garden City, New York 11530

                 Plaintiff,

                 v.

THE GREEN ZONE, LLC,
d/b/a The Green Zone,
a District of Columbia limited liability company,
c/o United States Corporation Agents, Inc.,
700 12th Street NW, Suite 700,
Washington, DC 20005,

RICHARD S. GATTI, JR.,
and EILEEN J. GATTI, individually,
c/o 2 Windermere Court, Rockville, MD 20852-3535

                  Defendants.
------------------------------------------------------------X

                                                COMPLAINT

        Plaintiff, BYRON BREEZE, JR. by and through undersigned counsel, and pursuant to the

Federal Rules of Civil Procedure and all other applicable rules, statutes, regulations and governing

legal authorities, hereby files this Complaint and sues Defendants THE GREEN ZONE, LLC,

d/b/a The Green Zone, EILEEN J. GATTI, and RICHARD S. GATTI, JR., (collectively,

hereinafter the “Defendants”) for injunctive relief, attorney’s fees and costs, including but not

limited to disbursements, court expenses and fees, pursuant to 42 U.S.C. § 12181 et seq.

(hereinafter “AMERICANS WITH DISABILITIES ACT” or “ADA”) and the ADA Accessibility

Guidelines 28 C.F.R. Part 36 (hereinafter “ADAAG”), and for injunctive relief and damages,



                                                        1
            Case 1:21-cv-00693-JEB Document 1 Filed 03/16/21 Page 2 of 13




pursuant to the District of Columbia Human Rights Act, D.C. Code § 2-1401.0 et seq. (“DCHRA”),

and alleges as follows:

                                     JURISDICTION AND VENUE

       1.      This is an action for declaratory and injunctive relief brought pursuant to Title III

of the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. This Court is vested with

original jurisdiction over this dispute pursuant to 28 U.S.C. § 1331 and § 1343. This Court has

supplemental jurisdiction over Plaintiff’s DCHRA claims that arise out of the same nucleus of

facts and circumstances as the subject federal claims.

       2.      Venue is proper and lies in this Court pursuant to 28 U.S.C. §1391 (B) in that the

transaction or occurrence giving rise to this lawsuit occurred in the District of Columbia.

       3.      The remedies provided by the DCHRA against discrimination are not exclusive and

such administrative remedies do not need to be exhausted in connection with a lawsuit commenced

pursuant to the Federal Civil Rights Act.

                                              THE PARTIES

       4.      At all times material hereto, Plaintiff, BYRON BREEZE, JR., was and is over the

age of 18 years, sui juris, and is a resident of Hyattsville, Maryland.

       5.      That, Plaintiff suffers from what constitutes a “qualified disability” under Title III

of the ADA; Plaintiff was born without legs or complete hands, and uses a wheelchair for mobility.

Plaintiff also has a physical disability within the meaning of the laws of the District of Columbia.

       6.      The Defendants, THE GREEN ZONE, LLC, d/b/a The Green Zone (“GREEN

ZONE”), EILEEN J. GATTI, and RICHARD S. GATTI, JR., are authorized to conduct, and are

conducting business within the District of Columbia.




                                                  2
            Case 1:21-cv-00693-JEB Document 1 Filed 03/16/21 Page 3 of 13




       7.      Upon information and belief, GREEN ZONE, is a Limited Liability Company

authorized to do business in the District of Columbia, and is the lessee and/or operator of the real

property, and the owner of the improvements where the facility, commonly referred to as The

Green Zone is located and is the subject of this lawsuit (hereinafter the “Subject Facility”). The

Subject Facility is located at 2226 18th Street NW, Washington, DC 20009 (hereinafter and

heretofore referred to as “Defendants’ Property”). GREEN ZONE maintains and controls the

Subject Facility.

       8.      Upon information and belief, EILEEN J. GATTI and RICHARD S. GATTI, JR are

individuals authorized to conduct business in the District of Columbia, and are the owners, lessors

and/or operators of the real property, where the Subject Facility is located which is the subject of

this lawsuit, the facility commonly referred to as The Green Zone. The Subject Facility located at

Defendants’ Property, and EILEEN J. GATTI and RICHARD S. GATTI, JR also maintain and

control the Subject Facility. The Subject Facility is a place of “public accommodation” as that

term is defined under the ADA; specifically, the Subject Facility is operated as a restaurant.

       9.      Prior to the commencement of this action, Plaintiff personally visited the

Defendants’ Property with the intention of using the Subject Facility; however, Plaintiff was

denied full access to, and full enjoyment of the facilities at Defendants’ Property and the Subject

Facility, and/or any accommodations offered to the public therein in that Plaintiff was restricted

and limited by his disabilities, and therefore suffered an injury in fact. That, Plaintiff continues to

desire to visit the Defendants’ Property and/or the Subject Facility in the future, but continues to

be injured in that he is unable to and continues to be discriminated against due to the architectural

barriers that remain at the Subject Facility, all in violation of the ADA, ADAAG and DCHRA.




                                                  3
          Case 1:21-cv-00693-JEB Document 1 Filed 03/16/21 Page 4 of 13




       10.      That all events giving rise to the instant action occurred in the District of Columbia.

Venue is proper in the United States District Court District of Columbia in that the Defendants’

Property and Subject Facility are located in the District of Columbia.

                                     COUNT I
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT


       11.      Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

forth herein.

       12.      On or about July 26, 1990, Congress enacted the Americans with Disabilities Act,

42 U.S.C. § 12101, et seq.

       13.      Congress specifically found, inter alia, that:

             a. Some 43,000,000 Americans have one or more physical or mental disabilities, and

                this number is increasing as the population as a whole is growing older;

             b. Historically, society has tended to isolate and segregate individuals with

                disabilities, and, despite some improvements, such forms of discrimination against

                individuals with disabilities continue to be a serious and pervasive social problem;

             c. Individuals with disabilities continually encounter various forms of discrimination,

                including outright intentional exclusion, the discriminatory effects of architectural,

                transportation, and communication barriers, overprotective rules and policies,

                failure to make modifications to existing facilities and practices, exclusionary

                qualification standards and criteria, segregation, and relegation to lesser service,

                programs, activities, benefits, jobs, or other opportunities

             d. Discrimination against individuals with disabilities persists in such critical areas of

                employment, housing, public accommodations, education, transportation,



                                                   4
                Case 1:21-cv-00693-JEB Document 1 Filed 03/16/21 Page 5 of 13




                    communication, recreation, institutionalization, health services, voting, and access

                    to public services; and,

                 e. The continuing existence of unfair and unnecessary discrimination and prejudice

                    denies people with disabilities the opportunity to compete on an equal basis and to

                    pursue those opportunities for which our free society is justifiably famous, and costs

                    the United States billions of dollars in unnecessary expenses resulting from

                    dependency and non-productivity.

          14.       Congress explicitly set forth the purpose of the ADA; to wit:

          (i)       Provide a clear and comprehensive national mandate for the elimination of

discrimination against individuals with disabilities;

          (ii)      Provide a clear, strong, consistent, enforceable standards addressing discrimination

against individuals with disabilities; and,

          (iii)     Invoke the sweep of congressional authority, including the power to enforce the

fourteenth amendment and to regulate commerce, in order to address the major areas of

discrimination faced day-to-day by people with disabilities.

          15.       The congressional legislation provided commercial enterprises with a period of one

and a half years from the enactment of the statute to implement the requirements imposed under

the ADA.

          16.       The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993, if Defendant has 10 or fewer employees and gross receipts of $500,000.00 or less).

          17.       Pursuant to 42 U.S.C. §1281(7) and 28 C.F.R. §36.104, the Subject Facility, which

is subject to this action is a public accommodation because it provides good and services to the

public.



                                                      5
          Case 1:21-cv-00693-JEB Document 1 Filed 03/16/21 Page 6 of 13




       18.      Upon information and belief, the Subject Facility has begun operations, and/or has

undergone substantial remodeling, repairs and/or alterations since January 26, 1992, and/or has

sufficient income to make readily achievable accessibility modifications.

       19.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

of Justice, Office of Attorney General, promulgated federal regulations to implement the

requirements of the ADA.

       20.      Public accommodations were required to conform to these regulations by January

26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

$500,000.00 or less).

       21.      The Defendants’ Property and Subject Facility is legally required to be, but is not,

in compliance with the ADA and/or ADAAG.

       22.      The Defendants’ Property and Subject Facility are in violation under the ADA, 42

U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et. seq. in that the Defendants are discriminating

against the Plaintiff, as a result of the following specific violations, which include, but are not

limited to, the following:

             a. Failure to provide an accessible rout to establishment;

             b. Failure to provide an accessible means of ingress and/or egress, at the Subject

                Facility, for navigation by a wheelchair;

             c. Failure to provide an accessible entrance;

             d. Existing step leading up to the main entrance acts as a barrier to accessibility;

             e. Failure to provide required ramp for step at main entrance;

             f. Failure to provide required minimum maneuvering clearance at the door of the main

                entrance;



                                                   6
Case 1:21-cv-00693-JEB Document 1 Filed 03/16/21 Page 7 of 13




 g. Non-compliant change in floor level within the required maneuvering clearance at

    door of the main entrance;

 h. The secondary storefront entrance is inaccessible;

 i. Existing step at travel path to secondary storefront act as a barrier to accessibility;

 j. Failure to provide the required ramp for step at travel path to secondary storefront

    entrance;

 k. Inaccessible exterior dining area;

 l. Failure to provide an accessible route to the exterior dining area as required;

 m. Existing step at travel path leading to exterior dining area acts as a barrier to

    accessibility;

 n. Failure to provide required ramp for step at travel path leading to exterior dining

    area;

 o. Failure to provide an accessible path through dining tables at exterior dining area;

 p. Minimum clear width not provided at travel path through dining tables at exterior

    dining area as required;

 q. Height of exterior dining tables exceeds the maximum height allowance;

 r. Failure to provide a minimum percentage of accessible dining tables at exterior

    dining area;

 s. Inaccessible bar;

 t. Non-compliance height of bar exceeds the maximum height allowance;

 u. Failure to provide required minimum knee and toe clearance at bar;

 v. Failure to provide a portion of the bar to be accessible as required;




                                         7
          Case 1:21-cv-00693-JEB Document 1 Filed 03/16/21 Page 8 of 13




             w. Failure to provide an accessible and compliant restroom in the Subject Facility in

                that the following violations were discovered during an inspection of the restroom

                in the Subject Facility:

                      i. Water closet in restroom is inaccessible;

                      ii. The required minimum clearance not provided at water closet in restroom;

                     iii. Inaccessible flush control at water closet in restroom;

                     iv. Non-compliant position of flush control located at closed side of water

                         closet in restroom;

                      v. Insulation of pipes and water lines under the lavatory in restroom not

                         provided as required;

                     vi. Inaccessible mirror in restroom;

                    vii. Mounted height of mirror in restroom exceeds maximum height

                         allowance;

                    viii. Inaccessible coat hook in restroom;

                     ix. Height of coat hook in restroom exceeds the maximum height allowance;

       23.      Plaintiff has attempted to access the Defendants’ Property and Subject Facility, but

has been precluded from accessing the Defendants’ Property and Subject Facility, because of his

disabilities; specifically, Plaintiff was precluded by physical barriers to access, dangerous

conditions, and ADA violations existing upon the Defendants’ Property and Subject Facility.

These violations, which include but are not limited to those enumerated herein, prohibit Plaintiff

from accessing the Defendants’ Property and Subject Facility, and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein.




                                                  8
          Case 1:21-cv-00693-JEB Document 1 Filed 03/16/21 Page 9 of 13




       24.     Remediating the ADA and/or ADAAG violations set forth herein is both

technically feasible and readily achievable.

       25.     Plaintiff intends to visit the Defendants’ Property and Subject Facility, again in the

future (immediately upon Defendants’ compliance with an Order of this Court requiring that

Defendants remedy the subject ADA and/or ADAAG violations) in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations offered at the Defendants’

Property and Subject Facility; however, in light of his disability, unless and until the Defendants’

Property and Subject Facility, is brought into compliance with the ADA and/or ADAAG, Plaintiff

will remain unable to fully, properly, and safely access the Defendants’ Property and Subject

Facility, and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein.

       26.     As a result of the foregoing, Defendants have discriminated against, and continue

to discriminate against the Plaintiff, and others similarly situated, by denying access to, and full

and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the Defendants’ Property and/or Subject Facility. Defendants’ discrimination

is specifically prohibited by 42 U.S.C. § 12182, et seq.

       27.     Moreover, Defendants will continue to discriminate against Plaintiff, and others

similarly situated, until it is compelled by this Court to remove all physical barriers upon the

Defendants’ Property and Subject Facility, which violate the ADA and/or ADAAG, including but

not limited to those specifically set forth herein, and to make the Defendants’ Property and Subject

Facility, accessible to and usable by persons with disabilities, including Plaintiff.

       28.     Plaintiff is without adequate remedy at law, and is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendants



                                                  9
         Case 1:21-cv-00693-JEB Document 1 Filed 03/16/21 Page 10 of 13




are required to remove the physical barriers, dangerous conditions, ADA and/or ADAAG

violations that exist upon the Defendants’ Property and Subject Facility, including but not limited

to those set forth herein.

        29.     This Court is vested with authority to grant injunctive relief sought by Plaintiff

herein, including entry of an order requiring alteration and modification of the Defendants’

Property and Subject Facility, so as to make readily accessible to and useable by individuals with

disabilities, including but not limited to Plaintiff to the extent required by ADA and/or ADAAG.

        30.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action, and has agreed to pay counsel reasonable attorney’s fees, costs, and

litigation expenses, all of which are recoverable against the Defendants.

                                            COUNT II
                                    VIOLATIONS OF THE DCHRA


        31.     Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

forth herein.

        32.     The DCHRA provides:

                It shall be an unlawful discriminatory practice to do any of the
                following acts, wholly or partially for a discriminatory reason based
                on the actual or perceived: race, color, religion, national origin, sex,
                age, marital status, personal appearance, sexual orientation, gender
                identity or expression, familial status, family responsibilities,
                genetic information, disability, matriculation, political affiliation,
                source of income, or place of residence or business of any
                individual: to deny, direct or indirectly, any person the full and equal
                enjoyment of the goods, services, facilities, privileges, advantages,
                and accommodations of any place of public accommodations.…

        33.     The Defendants’ Property and Subject Facility is a place of public accommodation

as defined by the DCHRA.




                                                  10
         Case 1:21-cv-00693-JEB Document 1 Filed 03/16/21 Page 11 of 13




        34.     Plaintiff visited the Defendants’ Property and Subject Facility and encountered

architectural barriers as described herein.

        35.     By maintaining architectural barriers that discriminate against people with

disabilities through the actions described above, Defendants have, directly or indirectly, refused,

withheld, and/or denied to Plaintiff, because of his disability, the accommodations, advantages,

facilities or privileges thereof provided at the Defendants’ Property and Subject Facility.

        36.     Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to D.C.

Code § 2-1401.0 et seq., and all relief provided for thereunder.

                                   ATTORNEYS’ FEES AND COSTS

        40.     Plaintiff has been obligated to retain the undersigned attorneys for purposes of

filing and prosecuting this lawsuit. Pursuant to the ADA and DCHRA, Plaintiff is entitled to have

his reasonable attorneys’ fees, costs and expenses paid by the Defendants.

                                                 DAMAGES

        41.     Plaintiff demands compensatory damages in the form of a judgment to be

determined at trial based on Defendants’ violation of the DCHRA.

                                          INJUNCTIVE RELIEF

        43.     Plaintiff will continue to experience unlawful discrimination because of

Defendants’ failure to comply with the ADA, ADAAG and DCHRA.

        44.     Pursuant to 42 U.S.C. § 12188, this Honorable Court is vested with the authority to

grant injunctive relief in favor of the Plaintiff, including but not limited to the issuance of an Order

to alter the Defendants’ Property and Subject Facility so that they are made readily accessible to,

and useable by, all individuals with disabilities, including Plaintiff, as required pursuant to the



                                                  11
         Case 1:21-cv-00693-JEB Document 1 Filed 03/16/21 Page 12 of 13




ADA, ADAAG and DCHRA, and closing the facilities until the requisite modifications are

complete.

       45.     Therefore, injunctive relief is necessary to order Defendants to alter and modify

their place of public accommodation, their policies, business practices, operations and procedures.

       46.     Injunctive relief is also necessary to make the Subject Premises readily accessible

and useable by Plaintiff in accordance with the ADA, ADAAG and DCHRA.

       WHEREFORE, Plaintiff hereby demands judgment against the Defendants, jointly and

severally, and requests the following injunctive and declaratory relief:

       a)      A declaration that the Defendants’ Property and Subject Facility owned, leased,

operated, controlled and/or administrative by Defendants are in violation of the ADA, ADAAG

and DCHRA;

       b)      An Order requiring Defendants to evaluate and neutralize their policies, practices

and procedures towards individuals with disabilities, for such reasonable time to allow the

Defendants to undertake and complete corrective procedures to Defendants’ Property and the

Subject Facility;

       c)      An Order requiring Defendants to alter their facilities and amenities to make them

accessible to and useable by individuals with disabilities as required pursuant to Title III of the

ADA, ADAAG and DCHRA;

       d)      An Order issuing a permanent injunction ordering Defendants to close the Subject

Premises and cease all business until Defendants remove all violations under the ADA, ADAAG

and DCHRA, including but not limited to the violations set forth herein;

       e)      An award of reasonable attorneys’ fees, costs, disbursements and other expenses

associated with this action, in favor of the Plaintiff; and



                                                  12
           Case 1:21-cv-00693-JEB Document 1 Filed 03/16/21 Page 13 of 13




      f)       For such other and further relief that this Court deems just, necessary and proper.

DATED this 15th Day of March 2021.

                                                     BASHIAN & PAPANTONIOU, P.C.
                                                     Attorneys for Plaintiff
                                                     500 Old Country Road, Ste. 302
                                                     Garden City, NY 11530
                                                     Tel: (516) 279-1554
                                                     Fax: (516) 213-0339

                                                     By: /s/ Erik M. Bashian, Esq.
                                                     ERIK M. BASHIAN, ESQ.
                                                     D.C. Bar No. 1657407
                                                     eb@bashpaplaw.com




                                                13
